IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2016-KA-01333-SCT

MAURICE BROWN

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                        08/25/2016
TRIAL JUDGE:                             HON. JEFF WEILL, SR.
TRIAL COURT ATTORNEYS:                   BRENT E. SOUTHERN
                                         JACK BRADLEY McCULLOUCH
                                         ESEOSA GWENDLINE AGHO
COURT FROM WHICH APPEALED:               CIRCUIT COURT OF THE FIRST JUDICIAL
                                         DISTRICT OF HINDS COUNTY
ATTORNEYS FOR APPELLANT:                 OFFICE OF THE STATE PUBLIC
                                         DEFENDER
                                         BY: BENJAMIN ALLEN SUBER
                                             GEORGE T. HOLMES
ATTORNEYS FOR APPELLEE:                  OFFICE OF THE ATTORNEY GENERAL
                                         BY: BARBARA WAKELAND BYRD
DISTRICT ATTORNEY:                       ROBERT SHULER SMITH
NATURE OF THE CASE:                      CRIMINAL - FELONY
DISPOSITION:                             AFFIRMED - 12/07/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE RANDOLPH, P.J., KITCHENS, P.J., AND BEAM, J.

      KITCHENS, PRESIDING JUSTICE, FOR THE COURT:

¶1.   On the morning of July 30, 2015, Maurice Brown entered the home from which Mattie

Moore, the neighborhood “candy lady,” sold candy, chips, soda pops, cigarettes, and other

knick-knacks. Mattie Moore’s granddaughter, who lived with her grandmother, was startled

from her sleep when her grandmother loudly called her name. A young African-American
man, whom the granddaughter, Cheramie Moore, later identified from a photograph lineup

as Maurice Brown, appeared in the doorway to her bedroom with a shotgun in hand. The man

demanded that Cheramie Moore “give me the stuff” and she produced about a hundred

dollars from a nearby drawer. Maurice Brown handed the cash to his brother, Jonathan

Brown, who had come up behind him holding a cigar box which belonged to Mattie Moore.

With Maurice Brown still pointing his gun in Cheramie Moore’s direction, the pair backed

down the hall toward a door to the outside. Maurice Brown was indicted for two counts of

armed robbery. After trial in the Circuit Court of the First Judicial District of Hinds County,

Maurice Brown was convicted of the first count, the armed robbery of Cheramie Moore, and

was acquitted of the second count, the armed robbery of Mattie Moore. He was sentenced

to a prison term of twenty-seven years. On appeal, Maurice Brown argues that the evidence

was insufficient to support his conviction for armed robbery. Because his contention is

meritless, we affirm.

                             STATEMENT OF THE FACTS

¶2.    Eighty-one-year-old Mattie Moore lived on Harry S. Truman Drive in Jackson,

Mississippi, with her granddaughter, Cheramie Moore, and her grandson, James Warren, also

known as “Blue Jean.” To supplement her income, Mattie Moore sold sundries, including

candy, chips, soda pops, and cigarettes, from her home to people in the neighborhood.

¶3.    On the morning of July 30, 2015, Cheramie Moore, who worked at St. Dominic

Hospital as a nurse on the oncology floor and had been released at 7:00 a.m. from a twelve-

hour shift, returned to the home she shared with her grandmother and fell asleep. She was



                                              2
startled awake by the sound of her wheelchair-bound grandmother loudly calling her name.

A young African-American man met Cheramie Moore at the door to her bedroom wielding

a shotgun. When the man ordered Cheramie Moore to “give me the stuff,” she produced

about a hundred dollars from a nearby drawer. Cheramie Moore recognized the man from the

neighborhood and later identified him from a photograph lineup as Maurice Brown. She

testified that Maurice Brown’s brother, Jonathan Brown, whom she also later identified in

a photograph lineup, “came up behind” Maurice Brown with a cigar box in hand. Maurice

Brown then handed Jonathan Brown the cash. The cigar box belonged to Mattie Moore and

Cheramie Moore stated that her grandmother kept rolled-up change in the box.

¶4.     Cheramie Moore testified that Maurice Brown pointed the shotgun at her and at her

grandmother and that his doing so placed her “in a state of sheer panic” and in “fear[] for

[her] life.” According to Cheramie Moore, Maurice Brown “kind of stood there for a

moment” and he and Jonathan Brown “kind of backed away slowly.” She continued: “[t]hey

kept the gun on me but they kind of backed away toward the door” and, “[a]s they were

exiting our hallway they kind of did, like, this motion towards me and my grandmother.” She

clarified that “Maurice still had the gun in his hand” and that “Jonathan was on the side of

him.”

¶5.     When the pair left, Cheramie Moore called 911. Officer James Roberts, who at the

time was employed by the Jackson Police Department Robbery Homicide Division, was

called to the scene to investigate. Officer Roberts interviewed Mattie and Cheramie Moore.




                                             3
Officer Roberts’s investigation led him to the home of Antoinette Brown, who informed him

that the description “sounded like her nephews.”

¶6.      A photographic lineup then was prepared which included a photograph of Maurice

Brown. According to Detective Corey Jenkins, a Jackson Police Department Robbery

Homicide Detective, Cheramie Moore identified Maurice Brown from the photographic

lineup as the person who had robbed her and her grandmother. Detective Jenkins testified

that he did not show the photo lineup to Mattie Moore because she was considered legally

blind.

¶7.      Maurice Brown was indicted for two counts of armed robbery pursuant to Mississippi

Code Section 97-3-79 (Rev. 2014) on January 21, 2016. Prior to Maurice Brown’s trial and

unrelated to the facts of this case, Mattie Moore died; her funeral took place the Saturday

before trial began.

¶8.      Maurice Brown was tried in the Circuit Court of the First Judicial District of Hinds

County from August 8-10, 2016. At the conclusion of the State’s case, Maurice Brown filed

a Motion for a Directed Verdict, which the trial court denied.

¶9.      Jonathan Brown, Maurice Brown’s brother, testified as a witness for the defense and

gave an account of the events of July 30, 2015, which differed from Cheramie Moore’s

version. Jonathan Brown, who was under indictment,1 waived his Fifth Amendment privilege



         1
         Jonathan Brown appears to have been indicted for a separate crime. His lawyer
stated that he had advised “Jonathan Brown that he has a pending case against him in this
courtroom. I’ve advised him that obviously, even though he’s not indicted as a codefendant
to his brother in this case, that he is [for] all [intents and] purposes a codefendant in this
case.”

                                              4
against self-incrimination. He testified that he and his brother went to the Moore residence

to confront Blue Jean about an inappropriate remark Blue Jean allegedly had made in

reference to the Browns’ ninth-grade sister’s figure. Blue Jean was not there, and, according

to Jonathan Brown, Mattie Moore, the candy lady, who was sitting in the driveway, asked

him to help her into the house. Jonathan Brown said he had been to the candy lady’s house

before. He continued that his brother, Maurice Brown, “came to open the door.” According

to Jonathan Brown, when Mattie Moore turned her head, he—Jonathan Brown—stole a cigar

box and two packs of cigarettes. He stated that his brother, Maurice Brown, “was standing

in the doorway,” but that when he first went into Mattie Moore’s house, his brother had been

in the driveway. Jonathan Brown testified that he ran out of the house without paying for the

items, that the cigar box he stole contained twenty-two dollars, and that neither he nor his

brother had a gun.

¶10.   The jury found Maurice Brown guilty of the first count of armed robbery, the armed

robbery of Cheramie Moore, and acquitted him of the second count, the armed robbery of

Mattie Moore. A sentencing hearing was held on August 25, 2016. Brown received a twenty-

seven-year sentence. His Motion for Judgment Notwithstanding the Verdict, or, in the

Alternative, for a New Trial, was denied.

¶11.   The sole issue Maurice Brown raises on appeal is whether the evidence was sufficient

to support the guilty verdict.




                                             5
                                STANDARD OF REVIEW

¶12.   This Court has held that, in reviewing whether sufficient evidence exists to support

a verdict, the “critical inquiry is whether the evidence shows ‘beyond a reasonable doubt that

the accused committed the act charged, and that he did so under such circumstances that

every element of the offense existed; and where the evidence fails to meet this test it is

insufficient to support a conviction.’” Bush v. State, 895 So. 2d 836, 843 (Miss. 2005),

abrogated on other grounds by Little v. State, 2017 WL 4546740 (Miss. Oct. 12, 2017),

(quoting Carr v. State, 208 So. 2d 886, 889 (Miss. 1968)). “‘[T]he relevant question is

whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.’” Bush, 895 So. 2d at 843 (quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.

2781, 61 L. Ed. 2d 560 (1979)).

¶13.   This Court continued:

       Should the facts and inferences considered in a challenge to the sufficiency of
       the evidence “point in favor of the defendant on any element of the offense
       with sufficient force that reasonable men could not have found beyond a
       reasonable doubt that the defendant was guilty,” the proper remedy is for the
       appellate court to reverse and render.

Bush, 895 So. 2d at 843 (quoting Edwards v. State, 469 So. 2d 68, 70 (Miss. 1985)). But if

the evidence “is of such quality and weight” that, “‘having in mind the beyond a reasonable

doubt burden of proof standard, reasonable fair-minded men in the exercise of impartial

judgment might reach different conclusions on every element of the offense,’” the evidence

will be deemed to have been sufficient.” Id. (quoting Edwards, 469 So. 2d at 70).



                                              6
                                      DISCUSSION

¶14.   The elements of armed robbery are:

       “(1) a felonious taking or attempt to take; (2) from the person or from the
       presence; (3) the personal property of another; (4) against his will; (5) by
       violence to his person or by putting such person in fear of immediate injury to
       his person by the exhibition of a deadly weapon.”

Lenoir v. State, 224 So. 3d 85, 91 (Miss. 2017) (quoting Cowart v. State, 178 So. 3d 651,

666 (Miss. 2015) (citing Miss. Code Ann. § 97-3-79 (Rev. 2014))).

¶15.   Maurice Brown claims on appeal that the evidence to support his conviction was

insufficient because Jonathan Brown testified that he, not Maurice Brown, took items from

Mattie Moore and that neither of them had a gun. Maurice Brown points out that he “was

only identified by [Cheramie] Moore at trial as the person that took the money from her at

gun point.”

¶16.   But Cheramie Moore testified that she had been startled awake by the sound of her

grandmother’s loudly calling her name, that Maurice Brown had met her at the door to her

bedroom with a shotgun in hand, that Maurice Brown had instructed her to give him “the

stuff,” whereupon she had produced about a hundred dollars in cash. Cheramie Moore

continued that Maurice Brown’s brother, Jonathan Brown, “came up behind” Maurice Brown

holding Mattie Moore’s cigar box, in which she kept rolled-up change. Maurice Brown

handed his brother the cash and kept the shotgun pointed at Cheramie Moore. The pair then

backed down the hallway slowly, toward the door. Cheramie Moore testified that Maurice

Brown pointed the shotgun at her and that his doing so placed her “in a state of sheer panic”

and in “fear[] for [her] life.”


                                             7
¶17.   According to Cheramie Moore’s testimony, Maurice Brown took from her person and

presence property belonging to her and to her grandmother against her will by putting her in

fear of immediate injury by the exhibition of a shotgun. Her testimony supports each element

of the crime of armed robbery. “[V]iewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Bush, 895 So. 2d at 843 (quoting Jackson, 443 U.S. at 319).

¶18.   Maurice Brown argues that the jury should have discarded Cheramie Moore’s

testimony in favor of Jonathan Brown’s. But a testimonial conflict is not enough to overcome

a jury’s verdict:

       This Court has held that “we do not reverse criminal cases where there is a
       straight issue of fact, or a conflict in the facts; juries are impaneled for the very
       purpose of passing upon such questions of disputed fact, and we do not intend
       to invade the province and prerogative of the jury.”

Hales v. State, 933 So. 2d 962, 968 (Miss. 2006) (quoting Hyde v. State, 413 So. 2d 1042,

1044 (Miss. 1982)). Here, “if this Court were to reverse the verdict in this matter the

province and prerogative of the jury would certainly be invaded.” Hales, 933 So. 2d at 969.

Moreover, this Court has held that:

       The testimony of a single uncorroborated witness is sufficient to sustain a
       conviction, Holt v. State, 186 Miss. 727, 191 So. 673 (1939), Ragland v. State,
       403 So. 2d 146 (Miss. 1981), even though there may be more than one person
       testifying to the contrary, Freeland v. State, 285 So. 2d 895 (Miss. 1973);
       Clanton v. State, 279 So. 2d 599 (Miss. 1973).

Williams v. State, 512 So. 2d 666, 670 (Miss. 1987). The jury was entitled to believe

Cheramie Moore’s version of events and to reject Jonathan Brown’s.




                                                8
¶19.   Maurice Brown argues also that no physical evidence connected him to the crime,

though “[f]inger prints were taken.” But “[t]he absence of physical evidence does not negate

a conviction where there is testimonial evidence.” Lenoir, 224 So. 3d at 94 (quoting

Burleson v. State, 166 So. 3d 499, 512 (Miss. 2015)).

                                     CONCLUSION

¶20.   Because the evidence was sufficient to support Maurice Brown’s conviction for the

armed robbery of Cheramie Moore, this Court affirms his conviction and sentence.

¶21.   AFFIRMED.

     RANDOLPH, P.J., KING, COLEMAN, MAXWELL, BEAM, CHAMBERLIN
AND ISHEE, JJ., CONCUR. WALLER, C.J., NOT PARTICIPATING.




                                             9